In an action, inter alia, tp recover damages for negligent hiring and negligent supervision, the defendant Catholic Home Bureau appeals from an order of the Supreme Court, Kings County (Pincus, J.), dated December 28, 2001, which granted the plaintiffs’ motion for the appointment of a guardian ad litem to represent a nonparty infant.
Ordered that the appeal is dismissed, without costs or disbursements.
Pursuant to CPLR 5511, only an aggrieved party may appeal from an order or judgment. To be “aggrieved,” the party must have “a direct interest in the controversy which is affected by the result,” and the adjudication must have “a binding force against the rights, person or property of the party” (Matter of Richmond County Socy. for Prevention of Cruelty to Children, 11 AD2d 236, 239, affd 9 NY2d 913; see also Matter of DeLong, 89 AD2d 368, 369-370). Since the appellant is not aggrieved within the meaning of CPLR 5511 by the order which appointed a guardian ad litem to represent the nonparty infant for limited purposes, the appeal must be dismissed (see Klaas v Hobbs Equip. Co., 277 AD2d 287). Florio, J.P., Feuerstein, Krausman and Crane, JJ., concur.